        4:11-cr-00848-TLW           Date Filed 07/28/20         Entry Number 204            Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                     FLORENCE DIVISION


    United States of America,                               Criminal No. 4:11-cr-00848-TLW

           v.
                                                                                  Order
    Nathan Daniel Branham.



          The defendant was ordered detained on June 1, 2020 by United States Magistrate Judge

Kaymani D. West. ECF No. 197. The Court scheduled a supervised release revocation hearing in

this matter for July 23, 2020, to proceed by videoconference pursuant to Section 15002(b)(1)(F)

of the Cares Act, Pub. L. No. 116-136. The Court is required to have the consent of the defendant

to conduct a supervised release revocation hearing. CARES Act, Pub. L. No. 116-136, §

15002(b)(1)(F). Due to the circumstances of this matter, the Court did not receive consent to

conduct a videoconference supervised release revocation hearing.

          Therefore, the Court proceeded over a status conference on July 22, 2020.1 During the

proceeding, the parties provided information about the status case. At the request of the defendant,

and with consent of the Government, the Court granted a consent motion for a continuance. If,

ultimately, the violations are not contested and the defendant consents to proceeding by

videoconference, the parties are instructed to notify the Court so that a videoconference supervised

release revocation may be scheduled. Absent consent, the Court intends to proceed with an in-

court revocation hearing as soon as it is safe in light of the COVID-19 pandemic.



1
 The Court attempted to conduct the status conference by videoconference. However, due to technical difficulties
with the videoconferencing technology, the matter proceeded by telephone. The Government was represented by an
Assistant United States Attorney and Defendant Branham was represented by a Federal Public Defender (FPD). The
defendant was not present. The FPD represented that he would file a waiver of presence to the extent it was deemed
necessary.

                                                        1
     4:11-cr-00848-TLW     Date Filed 07/28/20   Entry Number 204     Page 2 of 2




                                                    s/ Terry L. Wooten_____________
                                                    Senior United States District Judge

July 25, 2020
Columbia, South Carolina




                                          2
